TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 8, 2020



                                      NO. 03-19-00957-CV


         Carlson, Brigance & Doering, Inc., and LJA Engineering, Inc., Appellants

                                                 v.

                                    Jo Ann Sullivent, Appellee




       APPEAL FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory orders signed by the trial court on December 5, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory orders. Therefore, the Court affirms the trial

court’s interlocutory orders. The costs are assessed to the appellants and each appellant shall

bear one-half the costs relating to this appeal, both in this Court and in the court below.